UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-500



In Re: JAMES CHARLES SLADE,

                                                            Petitioner.




        On Petition for Writ of Mandamus. (CA-95-286-3)


Submitted:   February 7, 1996              Decided:   February 29, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

James Charles Slade, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Charles Slade brought this mandamus petition seeking an

order directing the district court to order the United States to

respond to his 28 U.S.C. § 2255 (1988) motion. The district court

has recently directed a response. Therefore, the complaint of delay

in the district court is moot. Accordingly, while we grant leave to
proceed in forma pauperis, we deny the mandamus petition. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not significantly aid in the decisional process.




                                                   PETITION DENIED




                                2